Citation Nr: 1020477	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-04 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION
 
Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from January 1968 until 
September 1969, including a tour of duty in the Republic of 
Vietnam from July 1968 until September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Veteran testified at a January 2007 video conference 
hearing held before a Veterans Law Judge (VLJ).  By letter 
dated in May 2009, the Veteran was apprised that the VLJ who 
had conducted the January 2007 hearing was no longer employed 
by the Board and was afforded the opportunity to present 
testimony at a new hearing.  In a response received in May 
2009, the Veteran requested a video conference hearing.  In a 
statement received for the record in August 2009, the Veteran 
elected to withdraw his Board hearing request and asked that 
the appeal be continued and decided based upon the evidence 
of record.

This case was previously before the Board in October 2009, at 
which time it was remanded for additional evidentiary 
development.  A review of the file reflects that there has 
been substantial compliance with the actions requested in 
that Remand and the case has returned to the Board for 
appellate consideration.  See also D'Aries v. Peake, 22 Vet. 
App. 97 (2008) (finding that only substantial compliance, 
rather than strict compliance, with the terms of a Board's 
remand directives is required).  


FINDINGS OF FACT

1.  The evidence does not demonstrate that currently 
manifested hearing loss is related to the Veteran's period of 
active service.

2.  The evidence does not demonstrate that currently 
manifested tinnitus is related to the Veteran's period of 
active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claims in letters dated in April 2005 and July 2007, wherein 
he was advised of the provisions relating to the VCAA. 
Specifically, the Veteran was advised that VA would assist 
him with obtaining relevant records from any Federal agency, 
which may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  With 
respect to private treatment records, the letter informed the 
Veteran that VA would make reasonable efforts to obtain 
private or non-Federal medical records, to include records 
from State or local governments, private doctors and 
hospitals, or current or former employers.  Furthermore, the 
VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the Veteran could 
complete to release private medical records to the VA

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, this information must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 486.  The Veteran has also been provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date as was discussed in the 
Dingess case in March 2006.  Subsequent adjudication of the 
claims on appeal was undertaken in Supplemental Statements of 
the Case (SSOC) issued in October 2008 and January 2010.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been 
properly developed and that all available evidence necessary 
for an equitable resolution of the claims on appeal has been 
obtained.  The Veteran's service treatment records (STRs) 
have been obtained.  Also on file are the Veteran's post 
service private and VA medical records, records and a 
decision from the Social Security Administration, and 
testimony provided by the Veteran in January 2007 (Board 
video conference). 

On three occasions (June 2005, October 2007, and December 
2009), VA undertook audiological evaluations of the Veteran 
in conjunction with the claims on appeal.  On all three 
occasions, it was determined that the test results were 
inconsistent and unreliable, due at least in part to the 
efforts of the Veteran.  The fact that those examinations may 
have ultimately been inadequate is through no fault of VA or 
the VA examiner.  The Veteran has an obligation to cooperate 
with VA efforts to provide an adequate medical examination.  
See Olson v. Principi, 3 Vet. App. 480 (1992).  Here, the VA 
has more than complied with the duty to assist by scheduling 
at least two VA examinations and providing the Veteran with 
ample opportunity to provide reliable information on 
examination; he failed to do so.  As such, there is no duty 
on the part of VA to provide any additional assistance such 
as requesting another medical examination or opinion, because 
as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
Veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence suggestive of a 
linkage between his active service or a service-connected 
disorder and the currently claimed disorders. The Veteran has 
not done so, and no evidence thus supportive has otherwise 
been obtained.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that 
as to the claims being decided herein on appeal, all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

In February 2004, the Veteran filed original service 
connection claims for bilateral hearing loss and tinnitus.

The STRs include an enlistment examination report of October 
1967.  Service department audiometric readings prior to 
October 31, 1967, must be converted from American Standards 
Association (ASA) units to International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
XX
5
LEFT
20
10
15
XX
20

Hearing acuity was tested again in January 1968.  On 
audiological evaluation, pure tone thresholds, in decibels 
and unconverted, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
XX
10
LEFT
15
0
10
XX
20

The STRs are negative for any complaints, findings or 
diagnosis relating to hearing loss or tinnitus.  They also 
fail to mention any road mine explosion or to document any 
injuries or residuals associated with such an event.  Records 
dated in early February 1969 show that the Veteran was 
treated for a scalp laceration, the cause of which was not 
explained.  A separation examination was conducted in 
September 1969, at which time clinical evaluation of the ears 
and drums was normal.  No audiological evaluation was 
conducted.  The Veteran denied having running ears, hearing 
loss or ear problems.

Records from the Social Security Administration (SSA) 
received in 2007 indicate that the Veteran was determined to 
be disabled from January 2004 due to a primary diagnosis of a 
back disorder and a secondary diagnosis of obesity.  A 
general physical examination dated in June 2004 accompanying 
that decision includes a notation of poor hearing and chronic 
ringing.  The report indicated that the Veteran could hear 
normal conversation.  An estimated auditory loss of 25 to 50 
% was noted.  The diagnoses included high frequency hearing 
loss and tinnitus.

A VA audiology examination was conducted in June 2005.  The 
Veteran reported sustaining military noise exposure from 
working in pole line construction, indicating that he wore 
hearing protection.  He denied sustaining noise exposure 
prior to service.  He stated that post-service, he sustained 
noise exposure while working as a truck driver for 10 years.  
He also reported that his post-service employment included 
working in a factory for 20 years, but noted that this was 
not noisy and hearing protection was not offered.  The report 
indicated that the Veteran had also sustained noise exposure 
from recreational gun activities and operating a chainsaw, 
during which he wore hearing protection.  The Veteran also 
noted that he experienced constant ringing/tinnitus in the 
right ear, which he reported began in February 1969 when the 
truck he was riding in struck a land mine.  

On audiological evaluation in, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
55
75
85
LEFT
55
55
55
70
80

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies were 71 in the right 
ear and 65 in the left ear.  The examiner commented that pure 
tone thresholds were considered unacceptable for rating 
purposes.  Speech recognition scores were not reported as 
they were considered unacceptable for rating purposes.  Test-
retest and inter-test reliability was described as poor.  

The Veteran presented testimony at a Board video conference 
hearing held in January 2007.  The Veteran described an 
incident he was involved in during service, stating that a 
truck he was driving or riding in ran over a road mine and 
blew up.  The Veteran indicated that a boy was killed in the 
accident and that he sustained shrapnel injuries in the head 
above the eyes.  He stated that since that time, he had 
experienced constant tinnitus.  He also noted that he had 
hearing loss for which hearing aids were required, but he did 
not like to wear them.  The Veteran explained that he first 
realized he had problems hearing when he got home from 
Vietnam.  

A VA audiology consultation took place in October 2007.  The 
Veteran reported having poor hearing and constant tinnitus, 
which had been present since a road mine explosion during 
service in Vietnam.  Mild to moderate left ear hearing loss 
and moderately severe to severe right ear hearing loss were 
noted; audiometric data was not provided.  Word recognition 
ability was not tested.  The evaluator commented that the 
Veteran's responses were highly unreliable initially.  
Hearing aids were recommended, but it was noted that the 
Veteran did not meet the audiometric criteria for obtaining 
hearing aids through VA.  

A VA audiology examination was conducted in December 2009 and 
the claims file was reviewed.  The Veteran reported 
sustaining military noise exposure resulting from riding in a 
truck which passed over a road mine in May 1969, causing the 
truck to explode.  The Veteran reported having hearing loss 
and tinnitus in the right ear only since that time.  The 
Veteran gave a history of pre-service noise exposure from 
hunting, and post-service noise exposure from factory work, 
lawn equipment and chainsaws, all without hearing protection.  
His in-service acoustic trauma was reported to have resulted 
from explosions, heavy equipment and construction work.  The 
Veteran reported having constant tinnitus in the right ear 
since a roadside explosion which occurred in 1969.  

The 2009 VA examination report indicates that pure tone 
thresholds and word recognition scores were not reported, as 
they were considered unacceptable for rating purposes.  The 
examiner specifically indicated that the examination was not 
considered reliable or valid.  It was explained that there 
was poor test and re-test reliability and poor agreement with 
the SRT and PTA of the left ear, confirming that the pure 
tone thresholds were elevated.  The examiner noted that 
during the last two VA hearing tests, the examiners had not 
felt that the tests were accurate.  The examiner indicated 
that without review of the separation audiogram, or one dated 
proximately after service, an opinion could not be rendered 
as to whether the Veteran had hearing loss or tinnitus which 
was at least as likely as not related to military service.  
The examiner further explained that there was no separation 
audiogram found in this case and observed that due to the 
inconsistent and unreliable audiogram, she could not render 
an opinion other than based on speculation, addressing 
whether the Veteran currently had hearing loss or tinnitus.  
It was also noted that without consistent results, the 
examiner could not render an opinion regarding any connection 
to military acoustic trauma.  

Analysis

The Veteran has claimed that he has both hearing loss and 
tinnitus, for which service connection is warranted.  He 
maintains that these conditions are related to acoustic 
trauma sustained in service.  Specifically, he has maintained 
that these problems had their onset in 1969 following an 
explosion, which occurred when a truck the Veteran was riding 
in struck a roadside mine.  

The Veteran and his representative have maintained that the 
provisions of 38 U.S.C.A. § 1154(b) are applicable in this 
case, maintaining that the Veteran has status as a combat 
Veteran as evidenced by his receipt of a Vietnam Gallantry 
Cross with Palm Unit Citation Badge.  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that a Veteran personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 
Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).

Service personnel records reflect that the Veteran served 
with the United States Army and that his primary military 
specialty was as a lineman.  The records also reflect that he 
served in Vietnam from July 1968 to September 1969.  In July 
2005, a DD 215 Form, "Correction of DD Form 214 Certificate 
of Release or Discharge from Active Duty," was received 
reflecting that the Veteran's DD Form 214 was corrected to 
show that he had been awarded the a Vietnam Service Medal 
with 4 Bronze Service Stars and a Republic of Vietnam 
Gallantry Cross with Palm Unit Citation Badge.

However, United States Army General Order # 8 (1974) provides 
that the Republic of Vietnam Gallantry Cross Unit Citation 
with Palm was awarded to the United States Military 
Assistance Command and its subordinate units for service in 
Vietnam from 1961 to 1974.  This service included various 
"combat-related support role[s]" as well as contributing 
towards the "establishment and modernization of critical 
military bases," assisting the South Vietnamese people in the 
"realization of a higher standard of living" and efforts to 
establish the Vietnamization Program.  This General Order 
essentially allows the Republic of Vietnam Gallantry Cross 
Citation with Palm to be awarded to every soldier who served 
in-country during the requisite time period.  In addition, 
the Manuel of Military Decorations and Awards indicates that 
the Republic of Vietnam Gallantry Cross with Palm Unit 
citation was awarded by the Republic of Vietnam to units for 
valorous combat achievements.  A-6 (Department of Defense 
Manual, 1348.33-M, September 1996) at 76, C7.5.2.4.  In this 
case, the mere awarding of the Gallantry Cross Medal with 
Palm Unit Citation Badge is insufficient, without more, to 
establish combat service.  As such, it is not established 
that the provisions of 38 U.S.C.A. § 1154(b) are applicable 
in this case.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for 
organic diseases of the nervous system, such as hearing loss 
and tinnitus, may additionally be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

With respect to the hearing loss claim, the provisions of 38 
C.F.R. § 3.385 define disability due to impaired hearing.  
For the purpose of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009).

Generally, in order to prevail on the issue of service 
connection, there must be evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

With respect to the hearing loss claim, post-service the 
Veteran has undergone three VA audiological evaluations in 
order to establish that his claimed hearing loss meets the 
threshold requirements for establishing a disability due to 
impaired hearing for VA purposes as provided under 38 C.F.R. 
§ 3.385.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 
180 (2007) (holding that the Secretary's regulatory 
definition of hearing loss in § 3.385 is permissible and not 
"arbitrary, capricious, an abuse of discretion or otherwise 
not in accordance with the law").  On all three occasions 
(June 2005, October 2007, and December 2009), audiological 
test results were found to be unreliable and inconsistent.  
As a result, the evidence on file does not include reliable 
data establishing that the threshold requirements for 
establishing a disability due to impaired hearing for VA 
purposes as provided under 38 C.F.R. § 3.385, have been met 
for both ears.  

Even were the Board to assume that the Veteran has bilateral 
hearing loss meeting the threshold requirements of 38 C.F.R. 
§ 3.385, there was no indication of hearing loss in service 
or during the first post-service year.  The threshold for 
normal hearing is 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss; normal hearing 
was shown on enlistment.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  The STRs are negative for any complaints or findings 
relating to hearing loss.  The Board acknowledges that the 
Veteran's hearing was not tested on separation as shown by 
the September 1969 examination report.  However, that report 
shows that the Veteran specifically denied having hearing 
loss.  In addition, there is no indication that a chronic 
disease subject to presumptive service connection (here, an 
organic disease of the nervous system) manifested itself to a 
compensable degree within one year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (2009).  The first 
documented diagnosis of sensorineural hearing loss in this 
case was in 2004.  This is nearly 25 years after the 
Veteran's separation from service in September 1969.  
Therefore, presumptive service connection is not warranted.

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  There is no 
evidence of such a nexus to service in this case.  
Significantly, there has been no competent medical evidence 
or opinion presented supporting such a connection.  On three 
occasions between 2005 and 2009 VA examiners were unable to 
render an opinion on the matter, given the unreliable and 
inconsistent responses on objective testing.  

As was explained by the VA examiner of 2009, due to the 
inconsistent and unreliable audiogram, she could not render 
an opinion other than by speculation addressing either 
whether the Veteran currently had hearing loss or tinnitus, 
or the related matter regarding of whether an etiological 
link exists between these claimed conditions and military 
acoustic trauma.  The law has recognized in this regard that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  Moreover, as the VA examiner in 
2009 was unable to provide a clear or definite opinion, or 
essentially any opinion, the Board finds that this 
"opinion" has no probative value.  See Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (where a physician is unable to 
provide a definite causal connection, the opinion on that 
issue constitutes "what may be characterized as non- 
evidence" that has no probative value) overruled on other 
grounds by Robinson v. Mansfield, 21 Vet. App. 545, 550-51 
(2008); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  
In addition, the Veteran has not submitted medical evidence 
from any private source attesting to a connection.  Overall, 
the record does not contain any competent medical evidence or 
opinion that would indicate the Veteran's hearing loss is 
related to loud noise exposure in service, or is otherwise 
related to service.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Hickson elements is through 
a demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495- 97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

The Veteran has provided statements to the effect that he has 
suffered from hearing impairment since being involved in a 
road mine explosion in Vietnam in 1969, with chronic 
symptomatology thereafter.  However, his statements lack 
credibility.  Initially, these statements are contrary to his 
own acknowledgements made, as shown by the September 1969 
examination report, to the effect that he did not experience 
hearing loss.  The Board also notes that the STRs in this 
case fail to mention any road mine explosion or to document 
any injuries or residuals associated with such an event, as 
would generally be expected to be documented.  Further, 
clinical evidence and records fail to corroborate the 
Veteran's reported chronic hearing loss since service; 
failing to show any indications of hearing loss until 2004, 
nearly 25 years after the Veteran's discharge from service.  
This gap in the evidentiary record preponderates strongly 
against this claim based on continuity of symptomatology.  
See Mense v. Derwinski, 1 Vet. App. 354 (1991).  

Moreover, clinical evidence does document the Veteran's 
reported history of having sustained significant acoustic 
trauma post-service without the use of hearing protection 
(see 2009 VA examination report).  In addition, in light of 
the fact on 3 occasions between 2005 and 2009 it was found 
that the responses of the Veteran on audiological evaluations 
yielded inaccurate and inconsistent test results, the Board 
concludes that he cannot be considered a reliable and 
credible source of information.  See Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)(holding that credibility can be impeached generally by 
a showing of interest, bias, inconsistent statements, or, to 
a certain extent, bad character).  Thus, there is no credible 
evidence of a continuity or chronicity of hearing loss since 
service in this case.  Without medical or credible lay 
evidence of a nexus, service connection for hearing loss is 
not warranted and the claim must be denied.

Regarding the Veteran's claim for tinnitus, he does carry a 
current diagnosis of the disorder as shown by a private 
medical report of 2004.  However, again there has been no 
competent medical evidence or opinion presented establishing 
or even suggesting that an etiological nexus exists in this 
case between currently manifested tinnitus and the Veteran's 
period of service.  

The Board would note that in Charles v. Principi, 16 Vet. 
App. 370, 374-375 (2002), the Court specifically held that 
tinnitus is a condition which is capable of lay observation.  
See also Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Just as was the case with hearing loss claim, the 
Veteran has provided statements to the effect that he has 
suffered from tinnitus since being involved in a road mine 
explosion in Vietnam in 1969, with chronic symptomatology 
thereafter.  However, as explained previously he has not 
provided credible evidence of continuity/chronicity of 
symptoms since his 1969, for the same reasons as discussed 
above.  The STRs are negative for complaints or treatment 
relating to tinnitus and although though the Veteran has 
attested to experiencing ringing in his ears in service and 
constantly since separation, his September 1969 separation 
examination report reflects that he specifically denied 
having ear trouble of any kind.  Post-service records show no 
complaints of tinnitus until 2004.  

In light of the Veteran's inconsistent statements, the lack 
of complaints during service, the long evidentiary gap 
without clinical indications or even complaints of tinnitus 
but with indications of significant post-service acoustic 
trauma without hearing protection, and the findings of 
unreliability and lack of credibility in information provided 
by the Veteran upon numerous VA audiological tests, the Board 
can find no plausible reason to afford any probative value to 
the Veteran's lay assertions that he has had constant 
tinnitus since service.  As such, service connection cannot 
be granted on the basis of chronicity and continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b).  

In summary, the preponderance of the evidence is against the 
Veteran's service connection claims for bilateral hearing 
loss and tinnitus.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claims.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The benefits sought on appeal are therefore denied. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


